Exhibit 10.26

 

 

 

 



"Description: ???????????? (3)" [image_014.jpg]

 

SERVICE AGREEMENT

 

THIS SERICE AGREEMENT (“Agreement”) is entered into as of the 1st day of
September, 2010 between China Housing and Land Development, Inc., whose
principal offices are at 6 Youyi Dong Road, Xi’an , China 710054 (hereinafter
referred to as the Company”) and Michael Marks, having an address at
_____________ (hereinafter referred to as the “Director”) to provide the terms
under which the Director shall perform his functions as a elected independent
director to the Board of Directors of the Company during his or her respective
terms.

 

WHEREAS, the Company’s business consists of the development of land and
properties and activities incidental thereto (the “Business”) and the Company is
a public company subject to the securities laws and rules and other applicable
laws and rules of the United States and China;

 

WHEREAS, the Company recognizes the unique qualifications and contributions of
the Director and desires to secure the services of the Director on the terms and
conditions set forth herein; and

 

WHEREAS, the Director is prepared to commit to such services in return for
specific arrangements on compensation and other benefits on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, the Company and the Director do
hereby agree as follows:

 

 

1.DUTIES OF THE DIRECTOR

 

1.1The Director shall carry out his/her duty as an independent director to the
Company for a term of one year unless terminated earlier by the majority vote of
the board of directors and shall make himself or herself available to perform
such functions in keeping with all the applicable laws, rules and regulations of
the United States and the People’s Republic of China, including not limited to
the applicable securities laws, the laws of the State of Delaware.

 

1.2The Director hereby agrees faithfully to render the service expected of an
independent director and to promote the interests of the Company to the best of
his ability and keep his or her duty of care, confidentiality and loyalty among
other duties. The Director further agrees to devote necessary time, attention,
skill and best efforts to the performance of his duties under this Agreement.

 



 

 

 

1.3The Director shall have such power and authority as shall reasonably be
required to enable him to perform his duties hereunder in an efficient manner.

 

1.4The Director shall not self-deal or do anything harmful to the interest of
the Company or its shareholders and shall not engage in any insider trading or
similar activities.

 

1.5The Director shall maintain her or his standing and capacity as an
“independent director” under the relevant rules of the Securities and Exchange
Commission and relevant rules and regulations of relevant stock exchanges and
shall not engage in any employment or service with the Company or otherwise that
may impair such standing.

 

2.COMPENSATION AND EXPENSES

 

During his or her term as a Director until the ease of his or her function as a
Director:

 

2.1The Company agrees to pay the Director and annual retainer (the “Retainer”)
of $25,000 to be paid quarterly. In addition, the Director shall be granted a
total of 7,500 shares of the common stock of the Company (“Shares”) for every
year of service rendered to the Company to be granted by quarter and payable at
end of the fiscal year.

 

2.2The Company shall promptly pay or reimburse the Director for all reasonable
expenses actually and properly (in accordance with the Company’s policy)
incurred or paid by him in connection with the performance of his services under
this Agreement (including, without limitation, travel expenses) upon
presentation of expense statements or vouchers or such other supporting
documentation in such form and containing such information as the Company may
from time to time require.

 

3.MISCELLANEOUS

 

3.1This Agreement expresses the entire understanding and agreement of the
parties and supersedes any and all prior agreements and understandings, whether
written or oral, relating in any way to the subject matter of this Agreement.
This Agreement cannot be modified, amended or supplemented except by a written
instrument or instruments executed by each of the parties hereto.

 

3.2This Agreement shall have a term during the period the director serves as a
director of the Company until such time he or she is removed by the board of
directors by a vote of the majority or not elected by the next shareholders
meeting whichever comes earlier.

 



-2-

 

 

3.3All rights and remedies herein granted or referred to are cumulative, resort
to one shall not preclude resort to another. No waiver by either party of a
breach of this Agreement, or any part hereof, shall be deemed to be a waiver of
any other prior, concurrent or subsequent breach of the same or different
provisions of this Agreement.

 

3.4This Agreement shall be governed by and construed under the laws of the State
of New York. If any provision of this Agreement shall be invalid or
unenforceable, this Agreement shall be deemed amended but only to the extent
required to make it valid and enforceable, and this Agreement as thereby amended
shall remain in full force and effect.

 

3.5Arbitration is the only and exclusive remedy to the parties for any dispute
arising from this agreement. The parties hereby expressly waive the right to any
jury or non-jury trial and hereby expressly submit to the exclusive jurisdiction
of an arbitration tribunal under the auspices of the American Arbitration
Association in the city of New York with such tribunal composed of three
arbitrators of which one is selected by each party and the third one selected by
the two arbitrators already selected respectively by the parties The ward by the
tribunal shall be exclusive, binding, final and enforceable against the parties.
In any arbitration arising out of this Agreement, the prevailing party shall be
entitled to request and receive an amount as and for the reasonable counsel fees
and expenses incurred by the prevailing party in connection with such action,
proceeding or arbitration.

 

3.6In this Agreement, unless the context requires otherwise or it is otherwise
expressly provided, words denoting any gender include all genders.

 

 

IN WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of the day and year first above written.

 

 

      China Housing And Land Development, Inc.                       /s/ Michael
Marks     /s/ Pingji Lu  

Director

   

Name: Pingji Lu

     

Its: Chairman

 

 



 

 

-3-

